Citation Nr: 0614999	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for psychiatric disorder to 
include post traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.  The veteran did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied entitlement to service connection for 
a psychiatric disorder to include posttraumatic stress 
disorder (PTSD).

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned.


FINDING OF FACT

The preponderance of the evidence is against establishing 
that a psychiatric disorder to include PTSD is attributable 
to the veteran's military service.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disability, to include PTSD.

In July 2003 the veteran was hospitalized with a voluntary 
admission.  The VA examiner noted that the main reason the 
veteran came in was that he wanted more record of his mental 
symptoms from an incident when he was in the Air Force.  The 
VA examiner noted the veteran had applied for a service 
connection disability sometime back.  In July 2003, a VA 
examiner notated there was no apparent history of depression 
but the veteran claimed depression beginning in 1999 when he 
began having sleep disturbance and worsened in 2002 when his 
son died.  The VA examiner diagnosed major depression.  The 
veteran's condition was in remission upon discharge on July 
12, 2003.  

In October 2003, the VA examiner notated the veteran had 
PTSD, secondary depression, and a chronic pain problem.  He 
also recorded that the veteran was disappointed in his 
rejection for service connection for PTSD.  The October 2003 
examiner notes were the only mention of a PTSD diagnosis and 
there was no discussion of the PTSD being related to a 
service connected stressor.

In December 2003, the VA examiner noted post recovery care of 
major depression with psychotic features.  The examiner 
stated that remission remained partial over the issue of an 
alleged fraudulent loss of $8,000 of the veteran's money, 
which apparently occurred in the context of his loss of 
judgement during his severe depression.

In March 2004, the VA examiner notated depression with 
anxiety and rage, possibly a form of bipolar and continued 
with chronic suppressed rage, irritability.

In May 2004, the VA examiner notated major depression with 
considerable rage, irritability.

In July 2004, the VA examiner notated major depression with 
melancholia.  The examiner also wrote the veteran continued 
to pursue justice in being falsely accused over an incident 
at LAX and he was pursuing legal remedy.  He disputed a 
police record that stated he, rather than his antagonist, was 
the aggressor.

In September 2004, the VA medical records notated all records 
attest to major depression.  The veteran received a rejection 
letter from the VA disability review board for service 
connection for PTSD.  The examiner stated a case may be made, 
however, for the major depression being connected with the 
veteran's consistent statements about abuse in his long 
attempt at a military career, the abuse being based on 
racism.  The VA examiner further stated that the veteran had 
added feelings of being abused by his recent employer.  The 
VA examiner notes indicated the veteran would be contacting a 
veteran's benefits counselor at the regional office to 
determine how to proceed on his claim of service connection 
not for PTSD but for the problem well documented on the CPRS 
of major depressive disorder.

In February 2005 the VA examiner notated major depressive 
disorder with melancholia.

May 2005 VA records indicated a diagnosis of demoralized 
depression.  The VA examiner notated the veteran's job was 
recurrently stressful, that the veteran had a poor social 
life and that there were family issues.

In February 2006, the Board held a hearing at which the 
veteran testified regarding his claim of suffering from a 
psychiatric disorder to include PTSD.  The veteran cited 
instances where he believed he had been the victim of racial 
prejudice during his military career.  Examples cited by the 
veteran included Lackland Air Force base, where a sergeant 
confronted him and said that somebody would take the veteran 
out behind the barracks and "whip his ass" if there was a 
problem.  He cited another incident at Holloman Air Force 
base, New Mexico.  While at Holloman, the veteran worked the 
graveyard shift.  The guys said he seemed like a 'pretty dumb 
guy', that they didn't need him anymore and were going to 
send him back to Georgia.  In approximately October 1968, the 
veteran gave an order to an airman, who responded with a 
harsh expletitive.  According to the veteran, the commander 
took action against him rather than the airman, giving him an 
Article 15, a reduction in rank, which was suspended.  

The veteran also testified that when he secured a position as 
a correctional officer in California he was told he would be 
reimbursed for the training and that when he went to the VA 
office in Long Beach he was told "we have done all that we 
are going to do for you.  We are through with you."   

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. 
§ 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his bare assertions of service stressors are not sufficient 
to establish that they occurred.  Accordingly, the claimed 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998).

Analysis

Service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
PTSD. 

The veteran's depression was not diagnosed until 2003, 
approximately 35 years after separation from active duty 
service.  The September 2004 VA examiner suggested that a 
case could be made for the major depression being connected 
with the veteran's statements about abuse while in the 
military i.e., racism; however, the examiner did not provide 
additional medical evidence to substantiate this statement.  
While an examiner can render a current diagnosis based upon 
an examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  For this reason, the medical statement of 
the VA examiner is inadequate to establish a connection 
between the veteran's psychiatric disorder and service, and 
such a connection is an essential element in a claim for 
service connection.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of a psychiatric 
disorder within the first post-service year.  Indeed, the 
veteran did not seek treatment for any psychiatric disorder 
to include PTSD until 2003, years after his separation from 
service.  As such, there was a considerable length of time 
between the veteran's separation from service and his 
diagnosis of a psychiatric disorder.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Given the length of time between the veteran's 
separation from military service and his diagnosis of a 
psychiatric disorder, the record is against finding 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).

Service medical records are negative for treatment or 
diagnosis of a psychiatric disability or related symptoms.  
Furthermore, there are no medical reports of a psychiatric 
disorder dating earlier than 2003.  As the record shows no 
psychiatric disability until approximately 35 years after 
active duty service and includes no competent medical opinion 
relating the veteran's current psychiatric disability to 
service, a preponderance of the evidence is against the 
claim.  The benefit of the doubt doctrine is not for 
application and entitlement to service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, based on the veteran's own testimony at the 
February 2006 Travel Board, the veteran's statements, at face 
value, do not show in and of themselves to be racially 
motivated or prejudical.  The veteran points to several 
instances in service that he believed caused him distress and 
cited several incidents such as being told that someone 
should take him behind the barracks and "whip his ass"; 
being told that he was a "pretty dumb guy"; and being 
subjected to a harsh expletitive by an airman after giving 
him an order.  



Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Cohen.  Nevertheless, the occurrence of a stressor 
is an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and be 
obtained from service records or other sources.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The record does not support a finding that the veteran 
engaged in combat.  Therefore, the claimed stressors require 
independent corroboration.  To warrant service connection for 
PTSD, 38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and meet the criteria of the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Moreover, the diagnosis of PTSD must be based either on 
a claim of account of events during demonstrated combat 
status or on verified stressors.  The Board is not bound to 
accept any diagnosis not conforming to the DSM-IV criteria 
and no probative weight may be assigned to any diagnoses of 
PTSD based on the veteran's noncredible account of combat 
participation or unverified stressors.

Although the veteran has identified his stressors which were 
noted during his February 2006 Travel Board hearing, he has 
not described the events therein in sufficient detail such 
that a verification search by the U.S. Army and Joint 
Services Records Research Center (JSRRC) could be conducted.  
The veteran did not complete an Information in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD) Form, which was mailed to him with his VCAA 
notification letter in June 2003.  While the VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on the VA to prove the claim.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 
(1991).  The Court has held that the factual data required by 
VA to provide a successful search, such as the names, dates, 
and places of the stressors," are straightforward facts and 
do not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Id.  

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, diagnoses of PTSD are not sufficient to support the 
claim.  An opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service.  West 
v. Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board.  Id.  The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2005).  




ORDER

Entitlement to service connection for a psychiatric disorder 
to include PTSD is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


